Citation Nr: 1510622	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 1969 to October 1970, with service in Vietnam from May 1969 to April 1970.  His awards and decorations include the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, August 2009, and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed his claim for TDIU in October 2007.  

A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed by the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.
  
In November 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  On the day of the hearing, the Veteran submitted additional federal tax returns showing negative income.  This evidence has not yet been considered by the RO; however, because this evidence was submitted with a waiver of the RO's initial consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The issues of entitlement to special monthly compensation has been raised by the evidence of record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  As of October 5, 2006, the Veteran is service-connected for the following disabilities: bipolar disorder, rated as 50 percent disabling; bilateral hearing loss, rated as 30 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity, each rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  

2.  As of August 1, 2008, the Veteran is service-connected for the following disabilities: bipolar disorder, rated as 70 percent disabling; bilateral hearing loss, rated as 30 percent disabling; coronary artery disease, rated as 30 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity, each rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  

3.  The Veteran's combined disability rating is 80 percent as of October r5, 2006, and 90 percent as of August 1, 2008.

4.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.

5.  Although the Veteran was the owner of a liquor store from 2007 to 2013, his employment was marginal employment, with earned annual income that did not exceed the poverty threshold for one person.  



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected bipolar disorder, coronary artery disease, hearing loss, and type II diabetes mellitus disabilities with complications.  The Veteran is currently 67 years of age.  He has worked as a liquor store owner and caterer since 1970.  His hours per week have diminished from 80 hours per week to 30 hours per week.  He says from 2007 to 2013 his liquor store generated no income and he tried to sell the business without success.  His service-connected disabilities cause difficulty concentrating, an inability to make wise business decisions, difficulty getting along with customers and employees, memory loss, lack of stamina, and difficulty lifting and carrying.  He has a high school education.  See October 2007 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); November 2013 hearing testimony; March 2013 VA Form 9; February 2009 NOD; July 2009 personal statement.  

At the time of the Veteran's claim, his combined evaluation was 80 percent.  As of August 1, 2008, the combined service-connected disability rating is 90 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case.  The Veteran has submitted credible lay statements and hearing testimony attesting to the current severity of the combination of his service-connected disabilities and their severe impact on his ability to function in a work setting, in particular his bipolar disorder and coronary artery disease.  A June 2007 VA psychological examiner observed that at his work the Veteran's service-connected bipolar disorder caused difficulty dealing with people.  An April 2009 VA psychological examiner assessed that the Veteran's severe bipolar disorder makes him unemployable.  The Veteran alienates numerous individuals, makes poor judgments with regard to his occupational endeavors, and cannot think clearly (due to heart disease as well).  He cannot get along with others due to bipolar disorder.  The VA psychological examiner, in making this determination of unemployability, considered multiple disabilities.  An August 2009 VA general medical examiner assessed that the Veteran's service-connected coronary artery disease and bilateral upper extremity peripheral neuropathy greatly impact his ability to work.  They cause significant difficulty lifting and carrying.  An April 2009 VA audiology examiner also opined that the Veteran's service-connected tinnitus and bilateral hearing loss cause significant work impairment due to difficulty hearing in order to follow instructions and poor social interactions.  

A March 2010 VA heart examiner listed certain effects on occupational activities due to the service-connected coronary artery disease: memory loss, decreased concentration, poor social interactions, and weakness or fatigue.  In addition, the service-connected upper and lower extremity peripheral neuropathy led to decreased strength.  A February 2011 VA audiology examiner described significant effects on work due to the service-connected bilateral hearing loss.  A January 2011 VA psychological examiner remarked that the Veteran was unemployable and totally disabled because of severe mental illness.  Finally, a January 2011 VA peripheral nerve examiner stated the Veteran upper and lower extremity peripheral neuropathy disabilities affected his work duties.  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

As noted, the Veteran has a high school education, and he worked in the same capacity as a liquor store owner for over 40 years.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Even without consideration of the effects of his age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board acknowledges that the Veteran has owned and worked at a liquor store since 1970.  For most of this time, the Veteran indicates his business was successful.  However, he submitted tax returns dated from 2010 to 2012 revealing no countable income from his business when expenses are considered.  In addition, he has credibly stated that his income from 2007 to 2009 was minimal at best.  The VA Adjudication and Procedural Manual has defined substantially gainful employment as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24,  Block c (as of April 30, 2012).  The Board notes that the ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Failure to consider the particular circumstances under which the veteran has maintained employment in determining the appropriate disability evaluation is remandable error.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The evidence of record clearly shows that the veteran is only capable of maintaining marginal employment at his liquor store below the poverty threshold  - which is not considered substantially gainful employment for TDIU purposes.

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the appeal is granted.  

In making this determination, the TDIU award prior to November 2, 2010 is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone prior to November 2, 2010.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In this regard, prior to November 2, 2010, the Veteran's bipolar disorder was only rated as 50 percent disabling, and the April 2009 VA psychological examiner considered the combined effects of the Veteran's bipolar and heart disabilities when deeming the Veteran unemployable at that time, not just the Veteran's bipolar disorder alone.  

However, as of November 2, 2010, the Veteran's bipolar disorder is rated higher at 70 percent disabling, and a January 2011 VA psychiatric examiner shortly thereafter assessed that the Veteran's bipolar disorder standing alone rendered the Veteran unemployable.  Thus, in the present case, the TDIU award on or after November 2, 2010, can be based solely on the effects of the Veteran's service-connected bipolar disorder standing alone, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


